Citation Nr: 0811020	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-17 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for residuals of a contusion of the 
right lower leg.

2.  Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 200 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that service connection for arthritis of the 
right knee, which was another issue that was appealed from 
the June 2005 rating decision, was granted in a June 2007 
rating decision during the appeal, so is no longer an issue 
on appeal. 

The veteran appeared and testified at a personal hearing in 
March 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been added to the record.  This 
case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection 
for residuals of contusion of the right lower leg, finding no 
current disability residual to in-service contusion; notice 
of the decision was issued on November 23, 2001; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision.

2.  The evidence associated with the claims file subsequent 
to the November 2001 rating decision denial of service 
connection for residuals of contusion of the right lower leg, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for residuals of 
contusion of the right lower leg, and does not raise a 
reasonable possibility of substantiating the claim. 

3.  The veteran sustained a right knee contusion in service; 
varicose veins were not chronic in service; varicose veins 
were not continuous after service separation; and the weight 
of the competent evidence demonstrates that the veteran's 
currently diagnosed varicose veins of the right leg are not 
related to any in-service injury or disease, including right 
knee contusion in service. 


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service 
connection for residuals of contusion of the right lower leg 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the November 2001 rating decision denied service 
connection for residuals of contusion of the right lower leg 
is not new and material, and service connection for residuals 
of contusion of the right lower leg is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Varicose veins of the right lower leg were not incurred 
in or aggravated by service or service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  Letters from the RO dated in 
December 2004 and April 2005 satisfied the duty to notify 
provisions.  The veteran was apprised of the information and 
evidence necessary to establish claims for increased rating, 
service connection, and reopening of previously denied 
claims.  The veteran was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that he was expected to provide.  In addition, he was 
specifically requested to provide any evidence in his 
possession that would support his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The December 2004 letter specifically advised 
the veteran of the prior final denials of service connection 
for residuals of contusion of the right lower leg, the basis 
of the prior final denials, and what information or evidence 
is necessary to reopen the claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim to reopen service 
connection and the claim for service connection are being 
denied, and no effective date or rating percentage will be 
assigned regarding these issues, the Board finds that there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran was also 
accorded a VA compensation examination in March 2007, the 
reports of which is of record.  The veteran has submitted 
private medical evidence.  VA attempted to obtain other 
private medical records that the veteran identified; however, 
no records were available for the private medical care 
providers identified.  In a March 2005 statement, the veteran 
indicated by his signature that he did not have any 
additional relevant medical evidence to submit.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and personal hearing 
testimony, and by written and oral arguments presented by the 
veteran's representative.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reopening Service Connection for Residuals of Contusion of 
the Right Leg

In this case, in the June 2005 rating decision on appeal, the 
RO found that new and material evidence had not been received 
since a November 2001 prior final rating decision, initially 
denied reopening of the claim, then reopened the claim and 
denied the claim on the merits.  The Board has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran)

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, a November 2001 rating decision denied service 
connection for residuals of contusion of the right lower leg, 
finding no current disability residual to in-service 
contusion; notice of the decision was issued on November 23, 
2001; and the veteran did not enter a notice of disagreement 
with this decision within one year of mailing of notice of 
the decision.  Because the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision, the November 2001 rating decision 
denial of service connection for residuals of contusion of 
the right lower leg became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. 
§§ 20.302, 20.1103.

The evidence of record at the time of the November 2001 
rating decision included service medical records that showed 
the veteran was hospitalized on April 30, 1957 for treatment 
for contusion of the right calf after slipping and falling on 
a rock; slight discoloration of the right calf; X-rays that 
were negative for any bone of soft tissue abnormality; 
discharged as fit for duty on May 2, 1957; a service 
reenlistment examination in August 1958 that found the 
veteran's lower extremities to be clinically normal; and no 
further complaints or treatment during service through 
service separation in 1959, including February 1959 service 
separation examination findings that the veteran's lower 
extremities were clinically normal.

The evidence of record at the time of the November 2001 
rating decision included the veteran's private 
hospitalization records from New Britain General Hospital 
dated in October 1981 that reflect the veteran's history that 
included edema of the right leg.  These records of 
hospitalization show diagnoses of varicose veins (which is a 
separate disability for which the veteran has claimed service 
connection) and right knee degenerative joint disease with 
torn right medial meniscus (a separate disability for which 
service connection has been granted).

The evidence of record at the time of the November 2001 
rating decision included the veteran's April 1998 claim form 
in which he claimed that in January 1955 during service he 
sustained a right leg/knee injury when a steel door closed on 
his leg.  A December 1998 statement from the veteran reflects 
that he originally injured the right leg injury in January 
1955 aboard ship when a steel door slammed into his right 
leg, and that the April 1957 in-service fall was just one of 
several years of fall due to his right knee and leg giving 
out.  The veteran's statements first made in 1998 were that 
his right leg had been enlarged ever since the in-service 
accident, and that the right leg began to swell in the 1980s, 
and he experienced soreness, enlargement, numbness of the 
toes, and daily pain.

A statement from a registered nurse that was received in 
March 1999 reflects that in March 1955 she assisted in the 
care of the veteran for symptoms that included painful loss 
of mobility, and that the care included right knee and leg 
surgical stockings and a knee brace. 

VA treatment records dated in 1998 and June 2001 reflect 
findings of right knee arthritis, including by X-rays, but no 
other disability of the right knee or leg (other than 
varicose veins).  

The additional evidence received since the November 2001 
final rating decision includes a private physician letter an 
X-ray report from Charles Kollmer, M.D., that includes a 
history of traumatic events with historical irritation of the 
knee since in the 1950s, but attributes all symptoms to 
currently diagnosed degenerative joint disease of the right 
knee (a separate disability for which service connection has 
already been granted).   

The additional evidence received since the November 2001 
final rating decision includes the veteran's statements 
repeating the history of right leg/knee injury from a steel 
door in 1955; jumping from ladders in heavy seas; his right 
leg collapsing once per month; and after service suffering 
and being limited by right leg problems for over 50 years.  

A March 2007 VA examination report reflects the history of 
in-service right knee injury in January 1955 (hatch door), 
and history of diagnoses of arthritis of the right knee and 
varicose veins of the right lower extremity; and no diagnoses 
of right knee or right leg disability (other than 
osteoarthritis and varicose veins). 

At the personal hearing before the undersigned Veterans Law 
Judge in March 2008, the veteran testified in relevant part 
that he was treated in service for right lower leg contusion; 
and he was injured when a ship's steel door closed on his 
right leg just below the kneecap.  
 
After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the November 2001 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of current disability that is 
residual to the in-service contusion of the right leg.  The 
additional evidence still does not show a distinct diagnosed 
current disability of the right leg that is residual to in-
service contusion of the right lower leg.  The additional 
evidence shows that all the veteran's current right knee and 
leg complaints, symptoms, and findings have been related by 
competent medical evidence to either diagnosed varicose veins 
(a separately appealed issue) or arthritis of the right knee 
(for which service connection has been granted).  None of the 
findings or symptoms of right knee arthritis or right leg 
varicose veins may be considered in determining whether new 
and material evidence has been received to reopen service 
connection for other disability residual to the in-service 
right leg contusion.  See 38 C.F.R. § 4.14 (2007) (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided). 

Because the additional evidence does not relate to an 
unestablished fact of current disability that is necessary to 
substantiate the veteran's claim for service connection for 
residuals of contusion of the right leg, the Board finds that 
the evidence associated with the claims file subsequent to 
the November 2001 rating decision is not new and material, 
and a previously denied claim for service connection for 
residuals of contusion of the right leg is not reopened.  38 
U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Service Connection for Varicose Veins of the Right Leg

In this case, the June 2005 rating decision on appeal 
indicated that service connection for varicose veins of the 
right leg had been previously denied in a final rating 
decision, most recently in 2001, so that new and material 
evidence was required to reopen the claim.  Upon review of 
the prior rating decisions, the Board notes that the November 
1998 and November 2001 rating decisions included evidence 
about varicose veins, but it is unclear from the general 
denial of service connection for residuals of contusion of 
the right lower leg whether the adjudication specifically 
encompassed denial of service connection for varicose veins.  
In those prior decisions, service connection for varicose 
veins was not listed as a separate issue.  Regardless of the 
initial characterization of this issue, the statement of the 
case reflects that the RO in fact reopened the claim for 
service connection and denied the claim on the merits.  For 
these reasons, the Board finds that the issue of service 
connection for varicose veins of the right leg should be 
adjudicated on the merits, and the veteran is not prejudiced 
by this characterization of the issue.  

The veteran generally contends that his varicose veins of the 
right leg are related to an in-service contusion of the right 
leg.  He also contends that heat treatments in service caused 
his varicose veins of the right leg.  

Service medical records show that the veteran was 
hospitalized on April 30, 1957 for treatment for contusion of 
the right calf, and are negative for complaints, findings, or 
diagnosis of varicose veins.  

At the personal hearing before the undersigned Veterans Law 
Judge in March 2008, the veteran testified in relevant part 
that he first noticed varicose veins (started to pop) in 
service after heat treatment; that he had a job after service 
that required prolonged standing; that varicose veins 
affected his ability to work as a chef; between service 
separation in 1959 and the 1980s, there was no medical 
treatment or medical examination for varicose veins; he 
underwent venous stripping in the 1980s; and he had a post-
service accident in 1968. 

A March 2007 VA examination report reflects the history of 
in-service right knee injury in January 1955 (hatch door), 
and history of diagnosis of varicose veins of the right lower 
extremity, with venous stripping in the 1980s; current 
clinical findings of current diagnosis of right and left 
varicosities; X-ray findings of superficial calcification of 
the venous return system of the right lower extremity, with 
no evidence of acute fracture or dislocation; and the opinion 
that the veteran's bilateral varicosities were not caused by 
or a result of trauma while in service.  The bases of the 
opinion included that the veteran's varicosities were 
bilateral; the pattern indicated a developmental condition; 
and that the varicosities were not adjunct to or aggravated 
by service-connected post-traumatic arthritis of the right 
knee. 

After a review of the evidence, the Board finds that the 
weight of the evidence shows that the veteran's varicose 
veins were not chronic in service.  The veteran's testimony 
was that he experienced a "pop" of the veins in service, 
but he does not testify that he actually observed 
varicosities in service.  Indeed, the clinical findings in 
service show some discoloration, but are negative for any 
complaints, findings, or diagnosis of varicosities.   

The Board also finds that varicose veins were not continuous 
after service separation, but reflects the first diagnosis 
and treatment for varicose veins many years after service in 
1981.  While the veteran has testified generally that he had 
some symptoms such as swelling ever since service, he has not 
testified that he has continuously had symptoms of varicose 
veins since service separation.  The evidence shows no 
complaints, findings, diagnosis, or treatment of varicose 
veins of the right leg for decades after service until 1981.  
In addition, the first history presented by the veteran of 
varicose veins was not until many years after service in 
1998.  

The private hospitalization records from New Britain General 
Hospital dated in October 1981 that reflect the veteran's 
history of phlebitis many years prior, and a history of 
extensive varicosities with edema of the right leg, does not 
include a history of varicosities in service, and the multi-
year history of varicosities does not indicate that the 
varicosities had been continuous decades earlier at the time 
of service separation in 1959.  The absence of post-service 
lay or medical evidence of varicose veins from 1959 to 1981 
weighs against an interpretation of a general history of many 
years of varicosities as extending back to service separation 
in 1959.  

The Board has considered the Federal Circuit's recent holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a disability of varicose veins when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, No. 07-7029, 2007 WL 
1892301 (Fed. Cir. July 3, 2007).  This veteran's case is 
distinguishable because the veteran in this case the veteran 
has not testified that he actually had varicosities in 
service or that he has continuously had symptoms of varicose 
veins since service separation in 1959.

In addition, the Board finds that the weight of the competent 
evidence demonstrates that the veteran's currently diagnosed 
varicose veins of the right leg are not related to any in-
service injury or disease, including right knee contusion in 
service, and are not caused or aggravated by the veteran's 
service-connected right knee arthritis.  The only medical 
opinion of record on this question, the March 2007 VA 
examination report, is that the veteran's bilateral 
varicosities were not caused by or a result of trauma while 
in service, and that the varicosities were not caused or 
aggravated by service-connected post-traumatic arthritis of 
the right knee.  The examination report was adequate, and the 
opinion was well-supported by reasons that include that the 
veteran has bilateral varicosities, not just varicose veins 
to the right leg that sustained the contusion in service.  
There is no favorable medical opinion evidence that weighs in 
the veteran's favor on the question of relationship of 
current disability of varicose veins of the right leg to in-
service injury or to the service-connected right knee 
arthritis.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for varicose veins of the right leg, including as 
secondary to service-connected right knee arthritis, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for residuals 
of a contusion of the right lower leg is not reopened.  

Service connection for varicose veins of the right leg is 
denied. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


